Order denying the defendants’ motion to confirm the report of the referee and directing the defendants to render an accounting reversed on the law and the facts, with ten dollars costs and disbursements, the motion to confirm the referee’s report granted, with ten dollars costs, and judgment dismissing the complaint directed to be entered, with costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. We are of opinion that the defense of an account stated was established and that the account so stated has not been impeached. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur. Settle order on notice.